Citation Nr: 0932803	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hearing loss of the right ear.

2.  Entitlement to an initial compensable evaluation for a 
left eyebrow scar.

3.  Entitlement to service connection for migraine headaches, 
to include as secondary to the service-connected left eyebrow 
scar and/or conjunctivitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to August 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in October 2005 
and May 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  By the October 
2005 rating decision, the RO established service connection, 
in part, for hearing loss of the right ear and left eyebrow 
scar, both evaluated as noncompensable (zero percent 
disabling), effective from September 1, 2005.  The Veteran 
appealed, contending that compensable ratings were warranted.  
By the May 2007 rating decision, the RO denied service 
connection, in part, for headaches to include as secondary to 
the left eyebrow scar.

The Board observes that the Veteran also perfected an appeal 
to the October 2005 rating decision's denial of service 
connection for Eustachian tube dysfunction.  However, service 
connection was established for this disability by a September 
2008 Decision Review Officer decision.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in June 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

As an additional matter, the Board observes that the Veteran 
testified at his June 2009 hearing that his migraine 
headaches may be secondary to his service-connected 
conjunctivitis.  However, his description of the symptoms 
associated with conjunctivitis suggests it may have increased 
in severity since it was last evaluated for adjudication 
purposes.  Accordingly, this matter is referred to the RO for 
appropriate action.

For the reasons addressed in the REMAND portion of the 
decision below, the Veteran's claim of service connection for 
migraine headaches is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if any further action on his part is required.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's nonservice-connected left ear does not 
manifest hearing loss disability for VA purposes and his 
hearing in this ear is considered normal for VA disability 
evaluation purposes.

3.  Audiological evaluations reflect the Veteran has Level 
II-V hearing in the service-connected right ear.

4.  The competent medical evidence reflects the Veteran's 
service-connected left eyebrow scar has none of the eight 
characteristics of disfigurement recognized by VA regulations 
for scars of the head and face; is not unstable; is not 
tender and painful on competent medical evaluation; and does 
not result in limitation of motion of the part affected.

5.  The competent and probative medical evidence of record 
does not show that the Veteran's service-connected left ear 
hearing loss and left eyebrow scar residuals are so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.85, 4.86 (2008).

2.  The criteria for an initial compensable evaluation for a 
left eyebrow scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.118, Diagnostic Codes 7800-7805 (2008).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the Veteran's appeal as to his hearing loss and left 
eyebrow scar is from the initial noncompensable ratings 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case is satisfied.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The Board observes that the Veteran was sent correspondence 
in August 2007 regarding his claims, which, in pertinent 
part, informed him of what information and evidence will be 
obtained by VA, and the need for the Veteran to advise VA of 
or to submit any evidence in his possession that was relevant 
to the case.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1) (2008).

The Board further observes that the Court recently issued a 
decision in the case of Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  As this case does not apply to initial rating cases, 
further discussion of its provisions is not required.  
Nevertheless, the Board notes the Veteran was sent a letter 
in May 2008 that cited to and is in full compliance with 
Vazquez-Flores, including a summary of the schedular criteria 
for evaluating the right ear hearing loss and left eyebrow 
scar.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his appellate claims 
regarding his hearing loss and left eyebrow scar, as well as 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

With respect to the duty to assist, the Board observes that 
all medical records regarding the service-connected right ear 
hearing loss and left eyebrow scar are in the claims folder.  
The Veteran has had the opportunity to present evidence and 
argument in support of this claim, to include at the June 
2009 Board hearing.  Nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The record indicates that the Veteran has undergone a number 
of examinations [in April 2005, September 2007 ad August 
2008] and the results from those examinations have been 
included in the claims file for review.  The examinations 
involved a review of the claims file, a thorough examination 
of the Veteran, and opinions that were supported by 
sufficient rationale.  Therefore, the Board finds that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
Veteran's claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The Veteran alleges that his currently assigned 
noncompensable disability ratings for his right ear hearing 
loss and left eyebrow scar do not adequately reflect the 
current level of his disabilities.  The Board disagrees.

The Board notes that only independent medical evidence may be 
considered to support medical findings.  The Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, nothing on file shows that the Veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1) (2008).

Disabilities must be reviewed in relation to their history.  
See 38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007), generally.

Hearing Loss

The Veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85 through 4.87.  
Current VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  See 38 C.F.R. §§ 4.85 through 
4.87; Diagnostic Codes 6100 to 6110 (2008).  The evaluation 
of hearing impairment applies a structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Further, evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids, and hearing loss claims are evaluated by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluation.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
See 38 C.F.R. § 4.86 (2008).  Further, when the average 
puretone threshold is 30 decibels at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Compensation is payable for the combination of service-
connected and nonservice-connected disabilities as if both 
disabilities were service connected where hearing impairment 
in one ear is compensable to a degree of 10 percent or more 
as a result of service-connected disability and hearing 
impairment as a result of nonservice-connected disability 
meets the provisions of 38 C.F.R. § 3.385 in the other ear.  
See 38 C.F.R. §§ 3.383, 4.85(f) and (h) (2008).  However, as 
detailed below, the audiological evaluations in this case do 
not show that the Veteran has hearing loss in the left ear 
according to the provisions of 38 C.F.R. § 3.385.  
Accordingly, his left ear hearing is considered to be normal 
when determining the evaluation to be assigned for the 
service-connected left ear hearing loss and is assigned a 
designation of Level I, pursuant to 38 C.F.R. § 4.85(f).  
Moreover, as detailed above, even if service connection were 
in effect for the left ear, the audiological evaluations 
consistently show Level I hearing in that ear.  

In this case, an April 2005 VA audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
40
50
50
55
60
54
LEFT
10
10
10
5
10
9

Speech recognition scores were 80 percent for the right ear, 
and 98 percent for the left ear.  These results correspond to 
Level IV hearing for the right ear, and Level I for the left 
ear, under Table VI.

A June 2007 private audiogram indicated pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
35
45
50
50
55
50
LEFT
0
5
0
0
0
1

Speech recognition scores were 88 percent for the right ear, 
and 100 percent for the left ear.  These results correspond 
to Level II hearing for the right ear, and Level I for the 
left ear, under Table VI.

The September 2007 VA audiological evaluation revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
40
55
55
60
60
58
LEFT
5
15
5
10
5
9

Speech recognition scores were 88 percent for the right ear, 
and 100 percent for the left ear.  Under Table VI, this 
corresponds to Level III hearing for the right ear, and Level 
I for the left ear.  However, as the results for the right 
ear are all 55 decibels or more at the four specified 
frequencies, the Board has also considered Table VIa.  Under 
this Table, the results reflect Level IV hearing for the 
right ear.
A June 2008 private audiogram revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
45
50
55
60
65
58
LEFT
5
10
5
5
5
6

Speech recognition scores were 80 percent for the right ear, 
and 100 percent for the left ear.  Under Table VI, these 
results correspond to Level IV hearing for the right ear, and 
Level I for the left ear.

Finally, an August 2008 VA audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
55
60
60
60
65
61
LEFT
10
20
5
10
15
12

Speech recognition scores were 72 percent for the right ear, 
and 96 percent for the left ear.  Under Table VI, these 
results correspond to Level V hearing for the right ear, and 
Level I for the left.  With respect to Table VIa, the results 
indicate Level IV hearing for the right ear.

In short, the aforementioned audiological evaluations 
indicate Level II to V hearing for the right ear.  Although 
his nonservice-connected left ear is already considered as 
Level I under the law, even if it were service connected the 
audiological evaluations also show Level I hearing in this 
ear.  In either case, these results consistently correspond 
to the current noncompensable evaluation under Table VII.  In 
fact, the Board notes that, under the circumstances of this 
case, the Veteran must have at least Level X hearing loss in 
the service-connected right ear in order to be entitled to a 
compensable rating.  Therefore, the Veteran does not meet or 
nearly approximate the criteria for a compensable rating for 
his right ear hearing loss.
Left Eyebrow Scar

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck. Under this Code:

10 percent evaluation is assigned if 
there is one characteristic of 
disfigurement.  

A 30 percent evaluation is warranted if 
there are visible or palpable tissue 
loss and either gross distortion or 
asymmetry of one feature or paired set 
of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips], or if there are two or 
three characteristics of disfigurement.  

A 50 percent evaluation is authorized 
if there is visible or palpable tissue 
loss and either gross distortion or 
asymmetry of two features or paired 
sets of features [nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips], or if there 
are four or five characteristics of 
disfigurement.  

An 80 percent evaluation is assigned for 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips], or if there are six or 
more characteristics of disfigurement. 

See 38 C.F.R. § 4.118 (2008).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  See 38 C.F.R. § 4.118 (2008).

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, as the 
service-connected left eyebrow scar clearly involves the head 
and face, these Codes are not for application.

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state 
that an unstable scar is one where, for any reason, there is 
loss of covering of skin over the scar; and that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  A Note following this Code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.

In this case, the Board finds that the competent medical 
evidence reflects the Veteran's service-connected left 
eyebrow scar has none of the eight characteristics of 
disfigurement specified above; is not unstable; is not tender 
and painful on competent medical evaluation; and does not 
result in limitation of motion of the part affected.  For 
example, at the April 2005 VA examination, the Veteran 
reported no current symptoms regarding his left eyebrow scar; 
that there was no functional impairment resulting from the 
condition; and that he had not lost any time from work due to 
this condition.  Examination of the skin revealed it was 
clear of rashes and lesions.  The scar was found to be level 
at the left eyebrow, measuring about 1.5 cm by 0.25 cm.  
Further, there was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, Keloid formation, 
hypopigmentation, hyperpigmentation, abnormal texture, or 
limitation of motion.  Nothing in the treatment records on 
file, or in the Veteran's statements and hearing testimony, 
suggest any changes to the service-connected left eyebrow 
scar from those noted on the April 2005 VA examination.

In view of the foregoing, the Board finds that the Veteran 
does not meet or nearly approximate the criteria for a 
compensable rating for his service-connected left eyebrow 
scar under any of the potentially applicable Diagnostic 
Codes.  Therefore, his claim must be denied.

Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
claims regarding his right ear hearing loss and left eyebrow 
scar.  As the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal with 
respect to these claims must be denied.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).


Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disabilities are more severe than 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
right ear hearing loss and left eyebrow scar and the Board 
has been similarly unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected right ear 
hearing loss and left eyebrow scar.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's disabilities present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).
ORDER

Entitlement to an initial compensable evaluation for hearing 
loss of the right ear is denied.

Entitlement to an initial compensable evaluation for a left 
eyebrow scar is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for migraine headaches, 
to include as secondary to his service-connected left eyebrow 
scar and/or conjunctivitis.

The Veteran contends that he currently suffers from migraine 
headaches, to include as secondary to his service-connected 
left eyebrow scar.  Further, at his June 2009 Board hearing, 
the Veteran contended that his migraine headaches may 
alternately be secondary to his service-connected 
conjunctivitis and/or tinnitus.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (2008).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen, 7 Vet. App. at 448.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The Board observes that treatment records dated in July 2009, 
which were submitted by the Veteran, note that his symptoms 
include headaches which were secondary to his eye trauma.  
However, no rationale is provided in support of this 
statement.  Further, it is not clear whether the reference to 
eye trauma refers to the in-service injury, the service-
connected conjunctivitis, or a different type of eye trauma 
entirely.  Moreover, no VA medical examination has been 
accorded to the Veteran to address the etiology of his 
migraine headaches, to include whether they are related to 
the November 2000 in-service injury or as secondary to a 
service-connected disability.  The Board finds that such an 
examination and opinion is required for a full and fair 
adjudication of this claim.  Accordingly, a remand is 
required in the instant case.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his migraine headaches since June 
2008.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.  Any response to 
these requests should be memorialized in 
the Veteran's claims file.

2.  After obtaining any additional 
records (to the extent possible), the 
Veteran should be scheduled for a VA 
neurological examination with an 
appropriate expert.  The VA examiner 
should review the Veteran's claims file 
and a copy of this REMAND in conjunction 
with the examination and note this has 
been accomplished in the VA examination 
report.  The VA examiner is requested to 
address the nature and etiology of the 
Veteran's migraine headaches.  
Specifically:

(a)  Following evaluation of the Veteran, 
the VA examiner should provide a 
statement of any neurological diagnoses.

(b)  Thereafter, the VA examiner should 
state whether it is at least as likely as 
not that the Veteran's diagnosed 
disability (ies) was/were incurred in or 
otherwise the result of his active 
service, to include the November 2000 in-
service injury that resulted in the left 
eyebrow scar. 

(c)  If the VA examiner concludes the 
Veteran's disability(ies) is/are not 
directly related to service, the VA 
examiner should express an opinion as to 
whether it is as likely as not that it 
was caused by or aggravated by a service-
connected disability, to include the left 
eyebrow scar, conjunctivitis, and/or 
tinnitus.  By aggravation the Board means 
a permanent increase in the severity of 
the underlying disability beyond its 
natural progression.  If the VA examiner 
determines that the disability(ies) 
was/were aggravated by a service-
connected disability, the VA examiner 
should identify the level of disability 
caused by the service-connected 
disability, to the extent possible. 

It would be helpful if the VA examiner 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the AMC/RO should review 
the claims fie to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the VA examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


